Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                         February 2, 2021
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
 STATE OF WASHINGTON,                                               No. 53194-1-II

                            Respondent,

        v.

 WILLIE RODRIQUEZ GARZA,                                      UNPUBLISHED OPINION

                             Appellant.


       GLASGOW, J.—Willie Rodriquez Garza appeals two convictions for first degree child

molestation arising from incidents involving his granddaughter, IR. Garza also appeals the

imposition of specific conditions of community custody.

       Garza argues that the prosecutor’s conceded misstatement of the evidence during closing

argument was reversible misconduct and that there was insufficient evidence to support one of his

convictions. Garza preserved a challenge to the noncorroboration jury instruction in the event the

Washington Supreme Court reconsidered binding precedent on this issue. Garza also argues, and

the State agrees, that four conditions of community custody were improperly imposed. Garza filed

a statement of additional grounds for review (SAG) raising numerous additional issues.

       We affirm Garza’s convictions, and none of the issues raised in Garza’s SAG merits

reversal, but we remand for the trial court to strike the challenged conditions of community custody

from Garza’s judgment and sentence.
No. 53194-1-II


                                              FACTS

                                         I. BACKGROUND

       Between the ages of roughly 5 and 11, IR regularly spent time with Garza, her biological

grandfather. Sometimes IR’s family lived with Garza, and Garza would frequently babysit IR and

her younger siblings.

       In 2015, when IR was 10 years old, she began to refuse to go to Garza’s home. Eventually,

IR told her mother that she did not feel comfortable visiting Garza because “‘he [kept] putting his

hands on [her] in ways that he shouldn’t and . . . being inappropriate.’” 3 Verbatim Report of

Proceedings (VRP) at 285. IR’s mother immediately cut off contact between Garza and her

children.

       In 2017, when IR was 12 years old, she went to see her school counselor and discussed

feeling suicidal. IR told the school counselor that Garza had molested her. The counselor reported

these allegations to the school resource officer, Child Protective Services, and IR’s parents.

       IR’s parents then took her to Mary Bridge Children’s Hospital, where she met with a social

worker for a mental health evaluation, and IR told the social worker that her grandfather had

molested her. The social worker reported these allegations to police.

       During a forensic interview at the Children’s Advocacy Center, IR described three

instances of Garza inappropriately touching her. Detective Patricia Song observed this interview.

Song then contacted Garza, interviewed him, and arrested him.1




1
 The parties stipulated that Garza’s statements to Detective Song were given voluntarily and
without coercion.
                                                 2
No. 53194-1-II


        The State charged Garza with three counts of first degree child molestation based on three

separate instances of inappropriate touching. The State accused Garza of using his position of trust

to facilitate each count.

                                              II. TRIAL

A.      IR’s Testimony

        IR testified at trial. The first incident IR described, the basis for count I, happened early in

the morning when the rest of her family was still asleep. IR testified, “[A]ll I remember was I was

in his room, he was in his room. And my pants were on the floor, my underwear was off. He was

touching me on my lower area.” 3 VRP at 270. IR specified that at one point she was on Garza’s

bed, he was kissing her stomach and legs, and he was touching her legs, inner thighs, and vagina.

IR recalled Garza hearing a noise and saying, “‘Hurry up. Put your clothes on before your aunt or

your mom comes and sees you.’” Id. Defense counsel cross-examined IR regarding inconsistent

statements from prior interviews where she said that she was standing up with her underwear on.

The State referred to this as the “Gig Harbor” incident. Suppl. Clerk’s Papers (SCP) at 180.

        The second incident IR described, the basis for count II, happened when she and Garza

were the only two people at home. “I remember that we were sitting on the couch, there was

nobody else home, the TV was on. And then somehow I was on his lap, he was kissing me and he

was touching me inside my shirt.” 3 VRP at 275. IR testified that her clothes were on, but Garza

was kissing her neck and face and touching her chest underneath her shirt. She was not wearing a

bra. The touching stopped when a neighbor knocked on the front door. The State referred to this

as the “Town House” incident. SCP at 181.




                                                   3
No. 53194-1-II


       The third incident IR described, the basis for count III, happened when she asked to use

the computer in Garza’s bedroom. She recalled “pictures of girls in their bikinis and models” near

Garza’s computer. 3 VRP at 279. IR told the jury, “I went in there and I asked him if I could go

on the computer. And then what I remember is I ended up sitting on his lap after that and then he

started putting his hands in my shirt.” Id. IR testified that she “ended up just being on [Garza’s]

lap and then he ended up -- [she] was wearing a red shirt and he ended up having his hands

underneath [her] shirt,” but she could not recall details of what led up to that point. 3 VRP at 280.

She testified that she was not wearing a bra. IR did not specifically testify that Garza touched her

chest, nor did she testify that he kissed her during this incident. The touching stopped when IR’s

younger brother entered the room and asked her to play with Nerf guns. The State referred to this

as the “Apartment Upstairs” incident. SCP at 182.

       IR also testified that Garza would “constantly” touch her lower body from her waist down.

3 VRP at 281. IR did not describe a specific incident when this type of touching occurred and

instead stated, “It happened a lot, like it was just a constant thing that would go on.” 3 VRP at 282.

Garza would touch her buttocks and inner thighs, “pinch [her] butt,” and make “smart comments”

to and about women that made IR uncomfortable. 3 VRP at 268. For example, Garza referenced

the women pictured near his computer and told IR, “‘One day you’ll end up growing to be like

them, huh, and take pictures like that.’” 3 VRP at 268-69.

       Garza testified and denied that any of the three incidents described above occurred.

B.     Jury Instructions and Closing Argument

       The jury was instructed on the elements of first degree child molestation, as well as the

elements of the lesser included offense of fourth degree assault. The to convict instructions for the

                                                  4
No. 53194-1-II


three counts of first degree child molestation each explained that the State had to prove beyond a

reasonable doubt that during the charging period, Garza had “sexual contact” with IR, “separate

and distinct from the conduct alleged in [the other two counts];” that IR was less than 12 years old

at the time and not married to Garza; that she was at least 36 months younger than Garza; and that

the acts occurred in Washington. Clerk’s Papers (CP) at 113, 118, 121. The trial court explained,

“Sexual contact means any touching of the sexual or other intimate parts of a person done for the

purpose of gratifying sexual desires of either party.” CP at 110.

        The jury was also instructed that “[i]n order to convict a person of child molestation in the

first degree, . . . it shall not be necessary that the testimony of the alleged victim be corroborated.

The jury is to decide all questions of witness credibility.” CP at 106. Defense counsel objected to

this instruction.

        With regard to the lawyers’ arguments, the trial court instructed the jury that “[t]he lawyers’

remarks, statements, and arguments are intended to help you understand the evidence and apply

the law. It is important, however, for you to remember that the lawyers’ statements are not

evidence. The evidence is the testimony and the exhibits.” CP at 102. The jury was told that they

“must disregard any remark, statement, or argument that is not supported by the evidence.” Id.

        The trial court also reminded the jury that “[a] separate crime is charged in each count. You

must decide each count separately. Your verdict on one count should not control your verdict on

any other count.” CP at 105. This was elaborated on in a later instruction: “The State alleges that

the defendant committed acts of Child Molestation on multiple occasions. To convict the defendant

on any count, . . . one particular act of Child Molestation must be proved for that count beyond a

reasonable doubt, and you must unanimously agree . . . which act has been proved.” CP at 112.

                                                  5
No. 53194-1-II


       In his closing argument, the prosecutor described closing as the State’s “opportunity . . . to

take the facts of the case and apply it to the law.” 5 VRP at 537. He then reviewed the evidence in

support of each count charged. However, he misstated IR’s testimony in support of count III. The

prosecutor identified “[t]he third incident that supports [c]ount III” and then described this incident

by saying that when IR sat on Garza’s lap, he “start[ed] rubbing up underneath her shirt, kissing

her in places that grandpas are not supposed to kiss their grandchildren, rubbing on her bare chest,

[and] that she wasn’t wearing a bra, because she wasn’t old enough to be wearing a bra.” 5 VRP

at 545-46. Defense counsel did not object to this misstatement.

       The jury was hung on count I, and the State later moved to dismiss this charge without

prejudice. The jury found Garza guilty of counts II and III. The jury further found that Garza used

his position of trust to facilitate the commission of counts II and III.

                                          III. SENTENCING

       The trial court imposed a high end standard range minimum sentence of 89 months with a

maximum of life and community custody for life.

       During sentencing, the State requested both a psychosexual evaluation and a drug and

alcohol evaluation. On the record, the trial court imposed a psychosexual evaluation but declined

to impose a drug and alcohol evaluation, stating, “I’m not going to order a substance abuse

evaluation. I don’t think there’s enough evidence in the record that I have, directly, that that’s an

issue for him.” 6 VRP at 591-92. In Garza’s judgment and sentence, the trial court specified that

he should undergo a psychosexual evaluation and treatment and have no contact with minors or

IR.




                                                   6
No. 53194-1-II


       Garza’s judgment and sentence also incorporates an appendix that includes additional

conditions, which Garza did not object to during sentencing. These additional conditions prohibit

Garza from possessing “pictures of any minors at all” and entering “drug areas as defined by court

or [community corrections officer].” CP at 157. The appendix also includes checked boxes

requiring Garza to undergo an alcohol and chemical dependency evaluation and a mental health

evaluation.

       Garza appeals his convictions and the imposition of these four conditions of community

custody.

                                           ANALYSIS

                                I. PROSECUTORIAL MISCONDUCT

       Garza argues that the prosecutor “misstated” and “misrepresented” the evidence supporting

count III during closing argument, and he claims that this error was “especially significant—and

damaging to Garza’s case—given the insufficient evidence supporting that count.” Br. of

Appellant at 12-13. Garza further argues that a curative instruction to disregard this argument

would not have been effective because, given the similarities between the prosecutor’s closing

argument regarding count III and the evidence supporting count II, the argument “could have easily

misled or confused the jury, who did not have the benefit of reviewing the written transcript and

carefully parsing the three alleged incidents.” Id. at 14. The State concedes that the prosecutor

misstated the evidence, and we accept the State’s concession. But we disagree with Garza that a

curative instruction could not have cured the prejudice.

       To establish prosecutorial misconduct, a defendant bears the burden of proving that the

prosecutor’s conduct was both improper and prejudicial. State v. Thorgerson, 172 Wn.2d 438, 442,

                                                7
No. 53194-1-II


258 P.3d 43 (2011). If a defendant shows that the prosecutor’s conduct was improper, this court

must determine whether the improper conduct prejudiced the defendant. State v. Emery, 174

Wn.2d 741, 760, 278 P.3d 653 (2012). A prosecutor’s improper conduct results in prejudice when

“‘there is a substantial likelihood [that] the instances of misconduct affected the jury’s verdict.’”

Thorgerson, 172 Wn.2d at 443 (alteration in original) (quoting State v. Magers, 164 Wn.2d 174,

191, 189 P.3d 126 (2008)).

       Where, as here, a defendant fails to object to alleged prosecutorial misconduct, the

defendant is deemed to have waived any error unless they show that the misconduct was so flagrant

and ill intentioned that an instruction from the trial court could not have cured the resulting

prejudice. Emery, 174 Wn.2d at 760-61. To meet this heightened standard, “the defendant must

show that (1) ‘no curative instruction would have obviated any prejudicial effect on the jury’ and

(2) the misconduct resulted in prejudice that ‘had a substantial likelihood of affecting the jury

verdict.’” Id. at 761 (quoting Thorgerson, 172 Wn.2d at 455).

       A prosecutor’s comments during closing argument are reviewed “in the context of the total

argument, the issues in the case, the evidence addressed in the argument, and the jury instructions.”

State v. Jones, 144 Wn. App. 284, 290, 183 P.3d 307 (2008). “Although prosecuting attorneys

have some latitude to argue facts and inferences from the evidence, they are not permitted to make

prejudicial statements unsupported by the record.” Id. at 293; see also State v. Pierce, 169 Wn.

App. 533, 553, 280 P.3d 1158 (2012) (“[A] prosecutor commits reversible misconduct by urging

the jury to decide a case based on evidence outside the record.”). But we presume that juries follow

the instruction that counsel’s arguments are not evidence. In re Pers. Restraint of Phelps, 190

Wn.2d 155, 172, 410 P.3d 1142 (2018); State v. Warren, 165 Wn.2d 17, 29, 195 P.3d 940 (2008).

                                                 8
No. 53194-1-II


       The Supreme Court has held that when a prosecutor argues facts not in evidence, this will

not always rise to the level of misconduct that is flagrant and ill intentioned. See Phelps, 190 Wn.2d

at 170. Washington courts have found misconduct to be flagrant and ill intentioned in “a narrow

set of cases,” including “comments alluding to race or a defendant’s membership in a particular

group, or where the prosecutor otherwise comments on the evidence in an inflammatory manner.”

Id. But the inquiry on review “should focus less on whether the prosecutor’s misconduct was

flagrant or ill intentioned and more on whether the resulting prejudice could have been cured.”

Emery, 174 Wn.2d at 762.

       Here, the State clearly identified “[t]he third incident that supports [c]ount III” and then

described this incident to the jury by saying that Garza kissed IR and rubbed her bare chest under

her shirt. 5 VRP at 545. IR did not testify to any kissing during this incident, and she did not testify

that Garza rubbed her chest during this incident. She said that he put his hands “in” and

“underneath” her shirt and that she was not wearing a bra. 3 VRP at 279-80. The State concedes

that this was an improper summary of the evidence.

       The prosecutor’s misstatement did not appear to be flagrant or ill intentioned, however. It

could have resulted from genuine confusion regarding the testimony supporting each count

because IR did testify that Garza kissed her and touched her chest in support of count II. Further,

Garza did not object to this argument, so he must show both that no curative instruction would

have obviated the argument’s prejudicial effect and that there was a substantial likelihood the

prejudicial effect impacted the jury’s verdict.

       Prior to closing argument, the jury was instructed that “the lawyers’ statements are not

evidence. The evidence is the testimony and the exhibits.” CP at 102. Jurors were also instructed

                                                   9
No. 53194-1-II


that they had to “decide each count separately” and find “separate and distinct” sexual contact for

each count. CP at 105, 113, 118, 121. If Garza had objected to the prosecutor’s misstatement, these

instructions could have been repeated to clarify the evidence that the jury was permitted to

consider. We presume juries follow instructions that counsel’s arguments are not evidence. Phelps,

190 Wn.2d at 172; Warren, 165 Wn.2d at 29.

       The prosecutor’s bolstering of IR’s testimony during closing was inappropriate. But Garza

fails to meet the heightened standard of showing that the misconduct was “so flagrant and ill

intentioned that an instruction could not have cured the resulting prejudice.” Emery, 174 Wn.2d at

760-61. We therefore hold that the prosecutor’s misstatement of the evidence was not misconduct

warranting reversal.

                                II. SUFFICIENCY OF THE EVIDENCE

       Garza also argues there was insufficient evidence of sexual contact to support his

conviction on count III, the incident near the computer in Garza’s bedroom. Specifically, Garza

argues there was insufficient evidence that he touched IR’s “‘sexual or other intimate parts’”

during this incident because IR’s testimony did not describe exactly where she was touched

underneath her shirt. Br. of Appellant at 7 (quoting RCW 9A.44.010(2)). Further, Garza argues

the record does not demonstrate that the alleged touching was done for sexual gratification. We

disagree.

       The State must prove every element of the charged offense beyond a reasonable doubt.

State v. Rich, 184 Wn.2d 897, 903, 365 P.3d 746 (2016) (citing U.S. CONST. amend. XIV; WASH.

CONST. art. I, § 3; In re Winship, 397 U.S. 358, 364, 90 S. Ct. 1068, 25 L. Ed. 2d 368 (1970)).

When reviewing a claim of insufficient evidence, we ask whether a rational trier of fact could find

                                                10
No. 53194-1-II


that the State proved all of the crime’s essential elements beyond a reasonable doubt. State v.

Cardenas-Flores, 189 Wn.2d 243, 265, 401 P.3d 19 (2017). We view all the evidence in the light

most favorable to the State. Id. And the defendant admits the truth of the State’s evidence and all

reasonable inferences that arise therefrom. Id. at 265-66. Both circumstantial and direct evidence

are considered equally reliable. Id. at 266.

       “A person is guilty of child molestation in the first degree when the person has . . . sexual

contact with another who is less than twelve years old and not married to the perpetrator and the

perpetrator is at least thirty-six months older than the victim.” RCW 9A.44.083(1). “‘Sexual

contact’ means any touching of the sexual or other intimate parts of a person done for the purpose

of gratifying sexual desire of either party or a third party.” RCW 9A.44.010(2).

       “Contact is ‘intimate’ within the meaning of the statute if the conduct is of such a nature

that a person of common intelligence could fairly be expected to know that, under the

circumstances, the parts touched were intimate and therefore the touching was improper.” State v.

Jackson, 145 Wn. App. 814, 819, 187 P.3d 321 (2008). If the contact is “directly to the genital

organs or breasts,” sexual contact may be found as a matter of law. In re Welfare of Adams, 24

Wn. App. 517, 519, 601 P.2d 995 (1979). If the contact is with a body part “‘in close proximity to

the primary erogenous areas,’” a jury may determine that the part is intimate and infer that sexual

contact occurred. State v. Harstad, 153 Wn. App. 10, 21, 218 P.3d 624 (2009) (quoting Adams, 24

Wn. App at 521). Washington courts have concluded that touching a child’s buttocks, hips, upper

inner thighs, or lower abdomen is touching in close proximity to a primary erogenous area.

Harstad, 153 Wn. App. at 21-22; Adams, 24 Wn. App. at 520-21.




                                                11
No. 53194-1-II


       Evidence of sexual gratification shows that the touching was not “inadvertent.” State v.

T.E.H., 91 Wn. App. 908, 916, 960 P.2d 441 (1998). Sexual gratification is not an essential element

of the offense, but it clarifies the meaning of sexual contact, which is an essential element. State

v. Lorenz, 152 Wn.2d 22, 34-35, 93 P.3d 133 (2004). We look to the totality of the circumstances

to determine whether the element of sexual contact was established. Harstad, 153 Wn. App. at 21.

Where an adult touches a child’s intimate parts while the adult is “not involved in any caretaking

function,” the jury may consider “the circumstantial evidence surrounding the touching” and infer

that the touching was done for sexual gratification. State v. Wilson, 56 Wn. App. 63, 68, 782 P.2d

224 (1989).

       With regard to count III, IR testified, “I ended up sitting on his lap . . . and then he started

putting his hands in my shirt. . . . I ended up just being on his lap and then he ended up -- I was

wearing a red shirt and he ended up having his hands underneath my shirt.” 3 VRP at 279-80. IR

also testified that she was not wearing a bra. She recalled a picture of women in bikinis near the

computer during the incident, and Garza told IR that she would grow up to “‘be like [the women

in bikinis] and take pictures like that.’” 3 VRP at 269.

       The State’s evidence shows that Garza touched IR under her shirt while she was not

wearing a bra. Viewing the evidence in the light most favorable to the State, a jury could have

concluded that Garza touched IR’s torso under her clothes “‘in close proximity to the primary

erogenous areas.’” Harstad, 153 Wn. App. at 21 (quoting Adams, 24 Wn. App. at 521). Further,

the State presented circumstantial evidence from which the jury could have inferred that the

touching was done for sexual gratification. IR was 11 years old, old enough that Garza could not

legitimately claim to be performing a caretaking function. She was sitting on Garza’s lap for no

                                                 12
No. 53194-1-II


identifiable reason, in an area where Garza kept pictures of women in bikinis, and Garza had made

sexual comments to IR about those pictures. In addition, because IR’s description of this incident

resembled her description of the incident underlying count II, the jury could have inferred a pattern

of behavior. The totality of these facts supports a finding of sexual contact.

       Garza contends that because the prosecutor misstated the evidence in support of count III,

it is possible the jury also misunderstood the evidence supporting count III. However, whether the

prosecutor accurately described the evidence in closing does not impact the sufficiency of that

evidence.

       In sum, viewing the evidence in the light most favorable to the State, we conclude that

there was sufficient evidence to support Garza’s conviction for count III.

                              III. NONCORROBORATION INSTRUCTION

       Washington law provides that “[i]n order to convict a person of [a sex offense defined in

chapter 9A.44 RCW] it shall not be necessary that the testimony of the alleged victim be

corroborated.” RCW 9A.44.020(1). “[I]t is improper for a judge to communicate to the jury an

opinion as to the truth or value of witness testimony. But an instruction that accurately states the

applicable law is not a comment on the evidence.” State v. Zimmerman, 130 Wn. App. 170, 180-

81, 121 P.3d 1216 (2005) (citation omitted).

       The Supreme Court last reviewed an instruction permitting the jury to convict a defendant

of a sex offense on uncorroborated testimony in 1949, and it determined that there was no error in

the instruction. State v. Clayton, 32 Wn.2d 571, 578, 202 P.2d 922 (1949). In 2005, we followed

Clayton and held that administering the noncorroboration instruction does not improperly

comment on the evidence. Zimmerman, 130 Wn. App. at 182. In Zimmerman, we observed that

                                                 13
No. 53194-1-II


the noncorroboration instruction is not included within the Washington Pattern Criminal Jury

Instructions and noted that the Supreme Court Committee on Jury Instructions recommends

against using the instruction. Id. But we concluded, “Although we share the Committee’s

misgivings, we are bound by Clayton to hold that the giving of such an instruction is not reversible

error.” Id. at 182-83. Division One reached the same conclusion more recently in State v.

Chenoweth, 188 Wn. App. 521, 537, 354 P.3d 13, review denied, 184 Wn.2d 1023 (2015).

        We stayed this case after the Supreme Court granted review in State v. Svaleson2 on the

issue of whether a noncorroboration instruction is an unconstitutional comment on the evidence.

However, the Supreme Court terminated review of Svaleson without deciding this issue after

Svaleson’s death. Garza recognizes that Clayton remains controlling precedent that precludes

reversal on this issue.

        Here, the jury was instructed, “In order to convict a person of child molestation in the first

degree, . . . it shall not be necessary that the testimony of the alleged victim be corroborated. The

jury is to decide all questions of witness credibility.” CP at 106. We are still bound by Clayton to

hold that this noncorroboration instruction is constitutional.

                            IV. CONDITIONS OF COMMUNITY CUSTODY

        Garza argues several conditions of community custody should be stricken from his

judgment and sentence—the prohibition on possessing pictures of “any minors,” the prohibition

on entering “drug areas,” the requirement of a substance abuse evaluation, and the requirement of




2
 No. 48855-8-II, slip op. (Wash. Ct. App. May 30, 2018), http://www.courts.wa.gov/opinions/pdf/
D2% 2044885-8-II%20Unpublished%Opinion.pdf, review granted, 195 Wn.2d 1008 (2020).
                                                 14
No. 53194-1-II


a mental health evaluation. CP at 157. The State agrees that the prohibition on possessing pictures

of any minors is not reasonably related to Garza’s conviction. The State further agrees that the

condition prohibiting entry into drug areas and the condition requiring a substance abuse

evaluation are not reasonably related to Garza’s crime. Finally, the State agrees that a mental health

evaluation should not be imposed. We accept the State’s concessions.

       The trial court may impose crime-related conditions on a defendant’s term of community

custody. RCW 9.94A.703(3)(f). “Crime-related” refers to conduct that “directly relates to the

circumstances of the crime for which the offender has been convicted.” RCW 9.94A.030(10).

“‘Directly related’ includes conditions that are ‘reasonably related’ to the crime.” State v. Irwin,

191 Wn. App. 644, 656, 364 P.3d 830 (2015) (quoting State v. Kinzle, 181 Wn. App. 774, 785,

326 P.3d 870 (2014)).

       Garza was convicted of first degree child molestation. Although IR testified that Garza

kept a picture of women near his computer, the commission of this crime did not involve any

pictures of minors. The prohibition on pictures of any minors is not “crime-related” as defined by

RCW 9.94A.030(10). Therefore, it should not have been imposed under RCW 9.94A.703(3)(f).

       Similarly, substance abuse was not found to be related to Garza’s crimes. In fact, the trial

court expressly declined to impose a substance abuse evaluation at sentencing, saying, “I don’t

think there’s enough evidence in the record that I have, directly, that that’s an issue for him.” 6

VRP at 592. Because the record does not establish that substance abuse was related to Garza’s

offense, his presence in “drug areas” similarly should not have been prohibited under RCW

9.94A.703(3)(f).




                                                 15
No. 53194-1-II


       The trial court specifically refused to order a substance abuse evaluation on the record, so

the imposition of that condition was a clerical error.

       Finally, the State no longer seeks a mental health evaluation as a condition of community

custody and, because the State has withdrawn this request, it should be stricken from the judgment

and sentence on remand.

       We direct the trial court to strike these four conditions from Garza’s judgment and sentence

on remand.

                      V. STATEMENT OF ADDITIONAL GROUNDS FOR REVIEW

       None of the matters raised in Garza’s SAG warrants reversal.

A.     Matters Outside the Record

       Garza raises several arguments that rely on facts outside the record. Garza argues his

counsel did not tell him who the trial witnesses were going to be before trial and, therefore, Garza

was unable to suggest questions for his counsel to ask. He assigns error to his counsel’s failure to

use character letters, pictures, or details from Garza’s life. He also claims that his attorney insisted

on him taking a lie detector test so that counsel “could give . . . 100% defending [Garza].” SAG at

2. Garza complains that the court reporter gave him “hateful looks” during the trial, which he

claims were noticed by the jury, and that the trial court encouraged the jury to reach a verdict by

telling them a hung jury would cost the county money. SAG at 1.

       Under State v. McFarland, 127 Wn.2d 322, 335, 899 P.2d 1251 (1995), “[i]f a defendant

wishes to raise issues on appeal that require evidence or facts not in the existing trial record, the

appropriate means of doing so is through a personal restraint petition.” Because the facts allegedly




                                                  16
No. 53194-1-II


supporting these arguments are not contained within the record currently before the court, we

cannot consider them.

B.      Matters Barred by RAP 10.10(c)

        Garza argues the prosecutor made statements that were “not true” and made him “look like

a monster.” SAG at 4. Under RAP 10.10(c), an appellant who files a SAG must “inform the court

of the nature and occurrence of alleged errors.” Because Garza does not identify specific

statements by the prosecutor as false or inflammatory, we cannot review this claim.

C.      Matters Not Properly Reviewed on Appeal

        Garza challenges facts that IR testified to. Garza claims he only had a computer in his

downstairs apartment, not in his upstairs apartment, and he explains that he lived in Port Orchard,

but never in Gig Harbor. It was acknowledged during trial that IR did not fully remember the

details of Garza’s various homes, and the jury could consider this in weighing IR’s testimony. On

appeal, this court “must defer to the jury on issues of conflicting testimony, credibility of witnesses,

and persuasiveness of the evidence.” State v. Liden, 138 Wn. App. 110, 117, 156 P.3d 259 (2007).

We cannot reweigh the evidence on appeal and, therefore, we reject these arguments.

D.      Matters Unsupported by the Record

        Contrary to what the record shows, Garza argues he was not given earphones that enabled

him to hear the proceedings until “later during the trial.” SAG at 1. The record shows that the trial

court stopped at the beginning of the trial when Garza could not hear to ensure that the device he

was using was turned on. The trial court told Garza, “It’s really important that you’re able to hear

everything,” and Garza’s attorney told him, “If there’s a witness you can’t hear, you let me know




                                                  17
No. 53194-1-II


right away.” 1 VRP at 5. The record shows that accommodations were provided at the beginning

of the trial to ensure Garza could hear the proceedings.

E.      Ineffective Assistance of Counsel

        Finally, Garza argues that his counsel’s questioning of IR’s parents and Detective Song

was inadequate. But he fails to show that his counsel’s performance was deficient rather than

strategic.

        The Sixth Amendment to the United States Constitution and article I, section 22 of the

Washington Constitution guarantee effective assistance of counsel. See Strickland v. Washington,

466 U.S. 668, 685-86, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984); State v. Grier, 171 Wn.2d 17, 32,

246 P.3d 1260 (2011). Ineffective assistance of counsel is a two-pronged inquiry. Grier, 171

Wn.2d at 32. To prevail, Garza must show that his counsel’s performance was deficient and that

counsel’s deficient performance prejudiced him. Id. at 32-33. A failure to prove either prong ends

our inquiry. State v. Hendrickson, 129 Wn.2d 61, 78, 917 P.2d 563 (1996).

        Appellate courts apply “exceptional deference . . . when evaluating counsel’s strategic

decisions,” and “[i]f trial counsel’s conduct can be characterized as legitimate trial strategy or

tactics, it cannot serve as a basis for a claim . . . [of] ineffective assistance.” State v. McNeal, 145

Wn.2d 352, 362, 37 P.3d 280 (2002). “To rebut the presumption of reasonableness, a defendant

must establish an absence of any legitimate trial tactic that would explain counsel’s performance.”

In re Pers. Restraint of Lui, 188 Wn.2d 525, 539, 397 P.3d 90 (2017).

        Garza argues that his counsel should have further questioned IR’s parents during the trial

about IR’s behavior. But Garza also reports that his counsel declined to question IR’s parents




                                                  18
No. 53194-1-II


further because he believed that it would “hurt [Garza’s] case.” SAG at 2. We defer to counsel on

strategic decisions.

       Garza also contends that his counsel should have further questioned Detective Song and

notes that he was on medication when Song interviewed him. Garza seems to argue that his counsel

should have highlighted his medicated state in order to undermine the credibility of his statements

to Song. But Garza had already stipulated that his statements to Song were voluntary. The trial

court ensured that Garza himself signed this stipulation and discussed it with his attorney. Garza’s

counsel was therefore precluded from arguing at trial that Garza’s statements to Song were

involuntary due to the influence of medication. On this record, we hold that counsel’s performance

was not deficient. We need not reach the prejudice inquiry.

                                         CONCLUSION

       We affirm Garza’s convictions, but we remand for the trial court to strike the challenged

conditions of community custody from Garza’s judgment and sentence.




                                                19
No. 53194-1-II


       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                  Glasgow, J.
 We concur:



 Sutton, A.C.J.




 Cruser, J.




                                             20